Exhibit 10.1


CROWDSTRIKE HOLDINGS, INC.
2019 EQUITY INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT
OUTSIDE DIRECTORS – ANNUAL GRANT
Unless otherwise defined herein, the terms defined in the CrowdStrike Holdings,
Inc. 2019 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Global Restricted Stock Unit Agreement, which includes the Notice of
Restricted Stock Unit Grant (the “Notice of Grant”), the Terms and Conditions of
Restricted Stock Unit Grant, including the Country Addendum, attached hereto as
Exhibit A and all other exhibits and appendices (all together, the “Award
Agreement”).
NOTICE OF RESTRICTED STOCK UNIT GRANT
Participant: 
Address: 
CrowdStrike Holdings, Inc. (the “Company”) has granted Participant the right to
receive an Award of Restricted Stock Units, subject to the terms and conditions
of the Plan and this Award Agreement, as follows:
Grant Number:   
Date of Grant:   
Number of Restricted Stock Units:   
Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:
100% of the Restricted Stock Units will vest in full on the earlier of (i) the
one-year anniversary of the Date of Grant or (ii) on the date of the next annual
meeting of stockholders of the Company held after the Date of Grant, in each
case, subject to the Participant’s continued service on the Board through the
applicable vesting date.
Notwithstanding anything to the contrary herein, in the event of a Change in
Control, 100% of the Restricted Stock Units shall fully vest as of the date of
such Change in Control, subject to the Participant’s continued service on the
Board through the date of such Change in Control.
In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units (or a portion thereof),
the unvested Restricted Stock Units (or the unvested portion thereof) and
Participant’s right to acquire any Shares hereunder will immediately terminate.
1


#93423214v2 

--------------------------------------------------------------------------------

Exhibit 10.1


If Participant does not wish to accept this Award Agreement and the Restricted
Stock Units granted hereunder, Participant must inform the Company in writing
(by writing to stockadmin@crowdstrike.com) within forty-five (45) days after the
Date of Grant, in which case the Company will cancel this Award and the
Restricted Stock Units granted hereunder will be immediately forfeited and
canceled in their entirety without any payment or consideration being due from
the Company. If, during such period, Participant does not inform the Company in
writing of his or her refusal to accept this Award of Restricted Stock Units,
then Participant will be deemed to have accepted this Award of Restricted Stock
Units and, by accepting, to:
•agree that this Award of Restricted Stock Units is granted under and governed
by the terms and conditions of the Plan and this Award Agreement, including the
Terms and Conditions of Restricted Stock Unit Grant, attached hereto as Exhibit
A, all of which are made a part of this document;
•acknowledge receipt of a copy of the Plan;
•acknowledge that Participant has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement, and fully understands all provisions of the Plan
and this Award Agreement;
•agree to accept as binding, conclusive, and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
the Award Agreement; and
•agree to notify the Company upon any change in his or her residence address.








2


#93423214v2 


--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
a.Grant of Restricted Stock Units. The Company hereby grants to the individual
(the “Participant”) named in the Notice of Restricted Stock Unit Grant of this
Award Agreement (the “Notice of Grant”) under the Plan an Award of Restricted
Stock Units, subject to all of the terms and conditions in this Award Agreement
and the Plan, which is incorporated herein by reference. Subject to Section
21(c) of the Plan, in the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Award Agreement, the terms and
conditions of the Plan shall prevail.
b.Company’s Obligation to Deliver and Settle. Each Restricted Stock Unit
represents the right to receive a Share on the date it vests. Unless and until
the Restricted Stock Units will have vested in the manner set forth in Section
‎3 or ‎4, Participant will have no right to settlement of any such Restricted
Stock Units. Prior to actual settlement of any vested Restricted Stock Units,
such Restricted Stock Unit will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.
c.Vesting Schedule. Except as provided in Section ‎4, and subject to Section ‎5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting schedule set forth in the Notice of Grant, subject
to Participant continuing to be a Service Provider through each applicable
vesting date.
d.Settlement after Vesting.
i.General Rule. Subject to Section ‎8, any Restricted Stock Units that vest will
be settled to Participant (or in the event of Participant’s death, to his or her
properly designated beneficiary or estate) in whole Shares. Subject to the
provisions of Section 4‎(b), such vested Restricted Stock Units shall be settled
in whole Shares as soon as practicable after vesting, but in each such case
within sixty (60) days following the vesting date. In no event will Participant
be permitted, directly or indirectly, to specify the taxable year of payment of
any Restricted Stock Units payable under this Award Agreement.
ii.Discretionary Acceleration. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. If Participant is a
U.S. taxpayer, the payment of Shares vesting pursuant to this Section 4‎(b)
shall in all cases be paid at a time or in a manner that is exempt from, or
complies with, Section 409A of the Code. The prior sentence may be superseded in
a future agreement or amendment to this Award Agreement only by direct and
specific reference to such sentence.
e.Forfeiture Upon Termination as a Service Provider. Notwithstanding any
contrary provision of this Award Agreement, if Participant ceases to be a
Service Provider for any or no
A-1
        
#93423214v2 

--------------------------------------------------------------------------------

Exhibit 10.1


reason, the then-unvested Restricted Stock Units awarded by this Award Agreement
will thereupon be forfeited at no cost to the Company and Participant will have
no further rights thereunder.
f.Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary (to the extent such designation is
permitted by the Company and the Company has determined it to be valid under
applicable law), or if no beneficiary has been validly designated or no
beneficiary survives Participant, the administrator or executor of Participant’s
estate. Any such transferee must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
g.Change in Control. Subject to the terms set forth in the Notice of Grant, in
the event of a Change in Control, the Administrator will have full discretion,
subject to any applicable regulatory approvals, to take whatever actions it
deems necessary or appropriate with respect to the Restricted Stock Units, in
accordance with Section 15 of the Plan.
h.Tax Obligations. Participant acknowledges that, regardless of any action taken
by the Company (or any of its affiliates), the ultimate liability for any income
tax, social insurance, excise tax, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant (collectively, the “Tax
Obligations”), is and remains Participant’s responsibility, and Participant
shall be solely responsible for any and all such applicable taxes and penalties,
and any interest that accrues thereon, that the Participant incurs in connection
with participation in the Plan and the receipt, vesting or settlement of any
Restricted Stock Units granted hereunder. Further, if Participant is subject to
Tax Obligations in more than one jurisdiction, Participant acknowledges that the
Company (or its applicable affiliate) may be required to withhold or account for
Tax Obligations in more than one jurisdiction. If Participant fails to make
satisfactory arrangements for the payment of any required Tax Obligations
hereunder at the time of the applicable taxable event, Participant acknowledges
and agrees that the Company may refuse to issue or deliver the Shares.
i.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation, and
delivery, Participant will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.
j.Grant Is Not Transferable. Except to the limited extent provided in
Section ‎6, Section 14 of the Plan will govern the transferability of the
Restricted Stock Units.
k.Nature of Grant. In accepting the grant, Participant acknowledges, understands
and agrees that:
A-2
        
#93423214v2 

--------------------------------------------------------------------------------

Exhibit 10.1


i.the grant of Restricted Stock Units is exceptional, voluntary and occasional
and does not create any contractual right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;
ii.all decisions with respect to future grants of Awards, if any, will be at the
sole discretion of the Company;
iii.Participant is voluntarily participating in the Plan;
iv.the future value of the Shares underlying the Restricted Stock Units is
unknown, indeterminable and cannot be predicted with certainty;
v.for purposes of the Restricted Stock Units, Participant’s status as a Service
Provider will be considered terminated as of the date Participant is no longer
actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment or similar laws in the jurisdiction where
Participant is a Service Provider or the terms of Participant’s service
agreement, if any), and unless otherwise expressly provided in this Award
Agreement (including by reference in the Notice of Grant to other arrangements
or contracts) or determined by the Administrator, Participant’s right to vest in
the Restricted Stock Units under the Plan, if any, will terminate as of such
date and will not be extended by any notice period (e.g., Participant’s period
of service would not include any contractual notice period or similar period
mandated under laws in the jurisdiction where Participant is a Service Provider
or the terms of Participant’s service agreement, if any, unless Participant is
providing bona fide services during such time); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Restricted Stock Units grant (including
whether Participant may still be considered to be providing services while on a
leave of absence and consistent with local law);
vi.unless otherwise agreed with the Company, the Restricted Stock Units and
Shares subject to the Restricted Stock Units, and the income from and value of
same, are not granted as consideration for, or in connection with, the service
Participant may provide as a director of a Subsidiary; and
vii.for Participants who reside outside the United States, the following
additional provisions shall apply:
1.the Restricted Stock Units and any Shares acquired under the Plan are not
intended to replace any pension rights or compensation;
2.the Restricted Stock Units and any Shares acquired under the Plan, and the
income from and value of same, are not part of normal or expected compensation
for any purpose, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement, or welfare benefits or
similar payments;
A-3
        
#93423214v2 

--------------------------------------------------------------------------------

Exhibit 10.1


3.no claim or entitlement to compensation or damages shall arise from the
forfeiture of the Restricted Stock Units resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever, whether
or not later found to be invalid or in breach of employment or similar laws in
the jurisdiction where Participant is engaged or the terms of his or her service
agreement, if any); and
4.neither the Company nor any of its affiliates shall be liable for any foreign
exchange rate fluctuation between Participant’s local currency and the United
States Dollar that may affect the value of the Restricted Stock Units or of any
amounts due to Participant pursuant to the settlement of Restricted Stock Units
or subsequent sale of Shares acquired upon settlement.
l.Tax Consequences and Acknowledgements.
i.Participant has reviewed with his or her own tax advisors the U.S. federal,
state, local and non-U.S. tax consequences of this investment and the
transactions contemplated by this Award Agreement. With respect to such matters,
Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.
ii.Participant acknowledges that the Company and its affiliates (i) make no
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends or other distributions, and (ii) do not commit to and are under
no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate Participant’s liability for Tax
Obligations or achieve any particular tax result.
m.Data Protection.
i.Data Processing. By participating in the Plan, Participant understands and
acknowledges that it is necessary for the Company, Parent and any of their
Subsidiaries or affiliates to collect, use, disclose, hold, transfer and
otherwise process certain personal information about Participant as described in
Section 28 of the Plan. This personal data (hereinafter “Data”) includes but is
not limited to, Participant’s name, home address, email address and telephone
number, date of birth, social insurance number, passport or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all Restricted Stock Units or any other entitlement to
Shares awarded, canceled, vested, unvested or outstanding in Participant’s
favor, which the Company receives from Participant or any applicable affiliate
of the Company. This may include the international transfer of Participant’s
Data to a jurisdiction that might have enacted data privacy laws that are less
protective or otherwise different from those applicable in the Participant's
country of residence.
A-4
        
#93423214v2 

--------------------------------------------------------------------------------

Exhibit 10.1


ii.Necessary Disclosure of Data. Participant understands that providing the
Company with Data is necessary for performance of the Award Agreement and that
Participant’s refusal to provide the Data would make it impossible for the
Company to perform its contractual obligations and legitimate interests and may
affect Participant’s ability to participate in the Plan.
iii.Data Processing and Transfer Consent. Notwithstanding the foregoing, if
Participant is located in a jurisdiction for which the lawful bases for
processing and transferring personal data described in the Plan are not
recognized, then, to the extent applicable, Participant hereby unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her Data, as described above and in any other grant materials, by and
among, as applicable, the Company and any affiliate for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan. Participant understands that he or she may, at any time, refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her human resources representative. If Participant does not consent or
later seeks to revoke his or her consent, Participant’s service with the Company
or its applicable affiliate will not be affected; the only consequence of
refusing or withdrawing consent is that the Company would not be able to grant
Restricted Stock Units or other Awards to Participant under the Plan or
administer or maintain such Awards. Therefore, Participant understands that
refusing or withdrawing consent may affect his or her ability to participate in
the Plan. For more information on the consequences of refusal to consent or
withdrawal of consent, Participant should contact his or her local human
resources representative.
n.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant should consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.
o.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at CrowdStrike Holdings,
Inc., 150 Mathilda Place, Suite 300, Sunnyvale, CA 94086 United States or at
such other address as the Company may hereafter designate in writing.
p.Language. Participant acknowledges that he or she is sufficiently proficient
in English, or has consulted with an advisor who is sufficiently proficient in
English, so as to allow Participant to understand the terms and conditions of
the Award Agreement. If Participant has received the Award Agreement or any
other document related to the Plan translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.
q.Successors and Assigns. The Company may assign any of its rights under this
Award Agreement to single or multiple assignees, and this Award Agreement shall
be binding upon and inure to the benefit of any assignee or successor of the
Company. Subject to the restrictions on transfer set forth herein and in the
Plan, this Award Agreement shall be binding upon Participant and his or her
heirs, executors, administrators, successors and assigns. The rights and
obligations of
A-5
        
#93423214v2 

--------------------------------------------------------------------------------

Exhibit 10.1


Participant under this Award Agreement may only be assigned with the prior
written consent of the Company.
r.Interpretation. The Administrator will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). The
Administrator’s decisions, determinations and interpretations will be final and
binding on Participant and any other holders of the Restricted Stock Units or
other interested persons. Neither the Administrator nor any person acting on
behalf of the Administrator will be personally liable for any action,
determination, or interpretation made in good faith with respect to the Plan or
this Award Agreement.
s.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
t.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.
u.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Restricted
Stock Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
v.Insider Trading Restrictions/Market Abuse Laws. Participant may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions including, but not limited to the United States and Participant’s
country, the broker's country or the country in which the Shares are listed (if
different), which may affect his or her ability to accept, acquire, sell or
otherwise dispose of Shares or rights to Shares or rights linked to the value of
Shares during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws or regulations in
applicable jurisdictions). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. Participant acknowledges that it is
Participant’s responsibility to comply with any applicable restrictions and
Participant should consult his or her personal legal advisor on this matter.
w.Foreign Asset/Account, Exchange Control and Tax Requirements. Participant
acknowledges that, depending on his or her country, there may be certain foreign
asset and/or account reporting requirements or exchange control restrictions
which may affect Participant’s ability to acquire or hold Shares or cash
received from participating in the Plan (including proceeds from the sale of
Shares and dividends paid on Shares) in, to and/or from a brokerage or bank
account or legal entity outside Participant’s country. Participant may be
required to report such accounts, assets or related transactions to the tax or
other authorities in his or her country. Participant also may
A-6
        
#93423214v2 

--------------------------------------------------------------------------------

Exhibit 10.1


be required to repatriate sale proceeds or other funds received as a result of
participating in the Plan to Participant’s country through a designated bank or
broker and/or within a certain time after receipt. Participant acknowledges that
he or she is responsible for ensuring compliance with any applicable foreign
asset/account, exchange control and tax reporting requirements and should
consult his or her personal legal and tax advisors on this matter.
x.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read, and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
y.Modifications to the Award Agreement. Participant expressly warrants that he
or she is not accepting this Award Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Subject to
Sections 15 and 21 of the Plan, modifications to this Award Agreement or the
Plan can be made only in an express written contract executed by a duly
authorized officer of the Company. Notwithstanding anything to the contrary in
the Plan or this Award Agreement, the Company reserves the right to revise this
Award Agreement as it deems necessary or advisable, in its sole discretion and
without the consent of Participant, to comply with Section 409A of the Code or
to otherwise avoid imposition of any additional tax or income recognition under
Section 409A of the Code in connection with this Award of Restricted Stock
Units.
z.No Waiver. Either party’s failure to enforce any provision or provisions of
this Award Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Award Agreement. The rights granted to both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.
aa.Governing Law and Venue. This Award Agreement and the Restricted Stock Units
will be governed by the laws of the State of Delaware, without giving effect to
the conflict of law principles thereof. For purposes of litigating any dispute
that arises under these Restricted Stock Units or this Award Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
Delaware, and agree that such litigation will be conducted in any United States
federal court located in the State of Delaware or any other state court in the
State of Delaware, and no other courts.
ab.Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives
any and all right to trial by jury in any legal proceeding arising out of or
related to this Award Agreement or the transactions contemplated hereby.
ac.Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Award Agreement (including the appendices and exhibits referenced herein)
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
A-7
        
#93423214v2 

--------------------------------------------------------------------------------

Exhibit 10.1


hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant.
ad.Country Addendum. Notwithstanding any provisions in this Award Agreement, the
Restricted Stock Unit grant shall be subject to any special terms and conditions
set forth in the appendix to this Award Agreement for any country whose laws are
applicable to Participant and this Award of Restricted Stock Units (as
determined by the Administrator in its sole discretion) (the “Country
Addendum”). Moreover, if Participant relocates to one of the countries included
in the Country Addendum, the special terms and conditions for such country will
apply to Participant, to the extent the Company determines that the application
of such terms and conditions is necessary or advisable for legal, tax or
administrative reasons. The Country Addendum constitutes part of this Award
Agreement.


A-8
        
#93423214v2 


--------------------------------------------------------------------------------

Exhibit 10.1


CROWDSTRIKE HOLDINGS, INC.
2019 EQUITY INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT
COUNTRY ADDENDUM


TERMS AND CONDITIONS
This Country Addendum includes additional terms and conditions that govern the
Award of Restricted Stock Units granted to Participant under the Plan if
Participant provides services in one of the countries listed below. If
Participant is a citizen or resident of a country (or is considered as such for
local law purposes) other than the one in which he or she is currently providing
services or if Participant relocates to another country after receiving the
Award of Restricted Stock Units, the Company will, in its discretion, determine
the extent to which the terms and conditions contained herein will be applicable
to Participant.
Certain capitalized terms used but not defined in this Country Addendum shall
have the meanings set forth in the Plan, and/or the Global Restricted Stock Unit
Agreement to which this Country Addendum is attached.
NOTIFICATIONS
This Country Addendum also includes notifications relating to exchange control
and other issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the exchange control,
securities and other laws in effect in the countries listed in this Country
Addendum, as of August 2019. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that Participant not rely on the
notifications herein as the only source of information relating to the
consequences of his or her participation in the Plan because the information may
be outdated when Participant vests in the Restricted Stock Units and acquires
Shares, or when Participant subsequently sell Shares acquired under the Plan.
In addition, the notifications are general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant should
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently providing services (or is considered as such
for local law purposes) or if Participant moves to another country after
receiving the Award of Restricted Stock Units, the information contained herein
may not be applicable to Participant.


B-1
        
#93423214v2 

--------------------------------------------------------------------------------

Exhibit 10.1




GERMANY
Notifications
Exchange Control Information. German residents must report cross-border payments
in excess of €12,500 on a monthly basis to the German Federal Bank (Bundesbank).
In case of payments in connection with securities (including proceeds realized
upon the sale of Shares), the report must be filed electronically by the fifth
(5th) day of the month following the month in which the payment was received.
The form of report (“Allgemeine Meldeportal Statistik”) can be accessed via the
Bundesbank’s website (www.bundesbank.de) and is available in both German and
English.
Foreign Asset and Account Reporting Information.  German residents holding
Shares must notify their local tax office of the acquisition of Shares when they
file their tax returns for the relevant year if the aggregate value of all
Shares acquired exceeds €150,000, or in the unlikely event that the resident
holds Shares exceeding 10% of the Company’s total Common Stock.
IRELAND
Notifications
Director Notification Requirement. If Participant is a director, shadow director
or secretary of an Irish Subsidiary and has a 1% or more shareholding interest
in the Company, he or she must notify the Irish Subsidiary in writing upon
receiving or disposing of an interest in the Company (e.g., Restricted Stock
Units, Shares) or upon becoming aware of the event giving rise to the
notification requirement, or upon becoming a director, shadow director or
secretary if such an interest exists at that time. This notification requirement
also applies with respect to the interests of a spouse or minor child (whose
interests will be attributed to the director, shadow director or secretary).




B-2
        
#93423214v2 